Per Curiam.

Service of the notice of motion on attorneys who had no authority to appear for the landlord was not service upon the latter. Accordingly, the court had no jurisdiction to entertain the motion (cf. Bittson v. Bittson, 3 A D 2d 847).
The order dated March 23, 1959 should be reversed, with $10 costs, and final order reinstated, without prejudice to renewal of tenant’s motion to vacate final order upon proper notice to landlord.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Order reversed, etc.